Citation Nr: 0404356	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  01-03 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a compensable evaluation for hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The appellant served on active duty from March 1973 to March 
1974.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2000 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO) in which the veteran's claim for a 
compensable evaluation for hemorrhoids was denied.  


REMAND

In March 2002 the Board denied the veteran's claim for 
entitlement to a compensable evaluation for hemorrhoids.  The 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In a July 2003 Order, the Court 
granted the VA General Counsel's and Appellant's Joint Motion 
For Remand.  The Board's decision was vacated and the 
appellant's claim was remanded for issuance of adequate VCAA 
notice and for the VA to obtain the veteran's medical records 
from Dr. Kate Hae Ja Chung Lee, Opelousas General Hospital, 
Lafayette General Medical Center, Drs. Miguel Garcia-Caro; 
Linda Lipstate; Ruth Angel; Bradley Chastant; John Cobb and 
Hodges, Drs. Trabon; Patrick Gillispie; and Maureen Brennan.  

Accordingly, the case is REMANDED for the following actions:

1.  Notify the appellant of the VCAA 
provisions, pertaining to the duty to 
notify and the duty to assist.  The 
appellant should be notified of the 
evidence needed to substantiate the claim 
for entitlement to a compensable 
evaluation for hemorrhoids.  Also notify 
the appellant that VA will obtain records 
of Federal agencies, the appellant is 
responsible for submitting records of 
private health-care providers, unless the 
appellant signs a release, which would 
authorize VA to obtain them.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also the Veterans 
Benefits Act of 2003, P. L. 108-, Section 
701; 38 C.F.R. § 3.159 (2003).  

3.  The RO is requested to send the 
veteran a VA Form 21-4142, Authorization 
and Consent to Release Information to the 
Department to Veterans Affairs for Dr. 
Kate Hae Ja Chung Lee, Opelousas General 
Hospital, Lafayette General Medical 
Center, Drs. Miguel Garcia-Caro; Linda 
Lipstate; Ruth Angel; Bradley Chastant; 
John Cobb and Hodges, Drs. Trabon; 
Patrick Gillispie; and Maureen Brennan.  

4.  Once the veteran returns the signed 
forms the RO is requested to obtain the 
veteran's medical records from Dr. Kate 
Hae Ja Chung Lee, Opelousas General 
Hospital, Lafayette General Medical 
Center, Drs. Miguel Garcia-Caro; Linda 
Lipstate; Ruth Angel; Bradley Chastant; 
John Cobb and Hodges, Drs. Trabon; 
Patrick Gillispie; and Maureen Brennan.  

5.  The RO is requested to afford the 
veteran a VA proctologist or 
gastroenterologist examination to 
determine whether the veteran's service-
connected hemorrhoids are currently 
manifested by persistent bleeding and 
with secondary anemia, or with fissures, 
or are large or thrombotic, irreducible, 
with excessive redundant tissue, 
evidencing frequent recurrences.  All 
necessary laboratory tests and diagnostic 
procedures must be conducted and the 
findings reported in accordance with the 
applicable criteria set forth in VA's 
Schedule for Rating Disabilities.  

6.  Following completion of the 
foregoing, the RO is requested to review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete appropriate 
corrective action is to be implemented.

7.  If the benefit sought on appeal is 
not granted both the veteran and the 
veteran's representative should be 
provided a SSOC on the issue and afforded 
the appropriate opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



